UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 11-6845


UNITED STATES OF AMERICA,

                     Plaintiff – Appellee,

          v.

RICARDO ARCE,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:08-cr-00111-BO-1; 5:10-cv-00078-BO)


Submitted: November 15, 2011          Decided:   November 17, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ricardo Arce, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Ricardo       Arce    seeks       to    appeal        the    district       court’s

order denying his Fed. R. Civ. P. 60(b) motion. *                                   The order is

not    appealable           unless    a    circuit       justice        or    judge       issues    a

certificate of appealability.                     28 U.S.C. § 2253(c)(1)(B) (2006).

A     certificate       of         appealability         will     not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                         When the district court denies

relief     on    the    merits,       a    prisoner       satisfies          this    standard      by

demonstrating          that        reasonable      jurists        would        find       that    the

district        court’s      assessment       of       the     constitutional            claims    is

debatable       or     wrong.         Slack   v.        McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling     is    debatable,          and   that    the        motion    states       a    debatable

claim of the denial of a constitutional right.                                 Slack, 529 U.S.

at    484-85.          We    have     independently            reviewed       the     record      and

conclude        that        Arce     has    not        made     the     requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.

       *
        Because the Rule 60(b) motion directly attacked Arce’s sentence, it
was, in essence, an unauthorized and successive 28 U.S.C.A. § 2255 (West
Supp. 2011) motion over which the district court lacked jurisdiction.   See
United States v. Winestock, 340 F.3d 200, 206 (4th Cir. 2003).
               Additionally, we construe Arce’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.          Winestock, 340 F.3d at 208.            In order to obtain

authorization to file a successive § 2255 motion, a prisoner

must     assert       claims     based   on   either:        (1) newly      discovered

evidence,       not    previously     discoverable     by    due     diligence,   that

would     be     sufficient      to   establish   by     clear       and    convincing

evidence       that,    but    for    constitutional        error,    no    reasonable

factfinder would have found the movant guilty of the offense; or

(2) a new rule of constitutional law, previously unavailable,

made retroactive by the Supreme Court to cases on collateral

review.        28 U.S.C.A. § 2255(h) (West Supp. 2011).                Arce’s claims

do not satisfy either of these criteria.                       Therefore, we deny

authorization to file a successive § 2255 motion.

               We dispense with oral argument because the facts and

legal    contentions       are    adequately    presented       in    the    materials

before    the     court   and     argument    would    not    aid    the    decisional

process.



                                                                             DISMISSED